                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,                   §
OPTIS CELLULAR TECHNOLOGY,                        §
LLC, PANOPTIS PATENT                              §
MANAGEMENT, LLC, UNWIRED                          §
PLANET, LLC, UNWIRED PLANET                       §
INTERNATIONAL LIMITED,                            §
                                                  §
                                                  §    CIVIL ACTION NO. 2:19-CV-00066-JRG
                  Plaintiffs,                     §
                                                  §
v.                                                §
                                                  §
APPLE INC.,                                       §
                                                  §
                  Defendant.                      §
                                                  §
     .
                                             ORDER
          Before the Court is Apple Inc.’s Unopposed Motion for Leave to File Further Response to

the Court’s Questions at Status Conference (the “Motion”). (Dkt. No 346.) Having considered

the Motion and noting that it is unopposed, the Court is of the opinion that it should be and hereby

is GRANTED. It is therefore ORDERED that Apple has leave to file its Further Response to the

Court’s Questions at Status Conference. (Dkt. No. 347.)

         So ORDERED and SIGNED this 17th day of July, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
